IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,945


EX PARTE JOHN ALAN SUBLETT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 416-80900-08 IN THE 416TH DISTRICT COURT

FROM COLLIN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with
a child by contact and sentenced to four years' imprisonment.
	Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to timely file a notice of appeal and requests an out-of-time appeal. The trial court has entered
findings and recommends that relief be granted. This Court agrees.
	Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
conviction in Cause No. 416-80900-08 from the 416th District Court of Collin County. Applicant
is ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,
the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to
be represented by counsel, the trial court shall immediately appoint an attorney to represent him on
direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date on
which the mandate of this Court issues. We hold that, should he desire to prosecute an appeal,
Applicant must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: January 9, 2013
Do not publish